Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 71, 72, 77, 78, 83 and 84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66-70, 73-76, 79-82 and 85-87  are rejected under 35 U.S.C. 103 as being unpatentable over Generic Gaming, Batman - The Telltale Series - Main Menu / Music, https://www.youtube.com/watch?v=1LV7OIKF2os hereafter known as “Generic” in view of Father, BATMAN Telltale Season 1 - Full Game Walkthrough & Ending (No Commentary) (All Cutscenes Game Movie),  https://www.youtube.com/watch?v=CFGoATm2kgU.

Regarding claim 66 Generic teaches a method comprising:
at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device and one or more input devices (The examiner notes, this is a videogame. Therefore a display, memory and input are present. Therefore they are present in the disclosure.):
presenting, via the display device, a first synthesized reality (SR) view with a plurality of selectable layers associated with a macro story, wherein the plurality of selectable layers corresponds to a plurality of conditionally dependent SR content threads of the macro story, and wherein the plurality of conditionally dependent SR content threads corresponds to a mesh of related SR content threads (See Generic Fig .1: The examiner notes that this is a videogame, and there is presented via a display. The examiner notes, that the macro story is all the episodes together. The layers can be each epsidoes. The threads are considered to be the choices you can provide in in the episdoes/season.);
detecting, via the one or more input devices, an input selecting a respective layer among the plurality of selectable layers in the first SR view (See Generic Fig 1. The examiner notes Episdoes is selectable. As this is a game, the user can input via a controller such as a keyboard or a standard game controller and pick episodes.);
in response to detecting the input selecting the respective layer (See Generic Fig 1. The examiner notes Episdoes is selectable. As this is a game, the user can input via a controller such as a keyboard or a standard game controller and pick episodes.);
but doesn’t explicitly disclose 

in accordance with a determination that the respective layer corresponds to a first layer among the plurality of selectable layers, presenting, via the display device, a second SR view associated with a first SR content thread among the plurality of conditionally dependent SR content threads of the macro story that corresponds to the first layer, wherein the first SR content thread corresponds to a first micro story with a first point-of-view of the macro story; and
in accordance with a determination that the respective layer corresponds to a second layer different from the first layer among the plurality of selectable layers, presenting, via the display device, a third SR view associated with a second SR content thread among the plurality of conditionally dependent SR content threads of the macro story that corresponds to the second layer, wherein the second SR content thread corresponds to a second micro story with a second point-of-view of the macro story.

Father teaches in accordance with a determination that the respective layer corresponds to a first layer among the plurality of selectable layers, presenting, via the display device, a second SR view associated with a first SR content thread among the plurality of conditionally dependent SR content threads of the macro story that corresponds to the first layer, wherein the first SR content thread corresponds to a first micro story with a first point-of-view of the macro story (Fig. 3: Father, Layer 1: 30:49: Second SR View in first person of the first micro story. Fig. 2: Father, Layer 1: 27:48: Marking Episode 1.See Fig. 4 and Fig. 5) ; and
in accordance with a determination that the respective layer corresponds to a second layer different from the first layer among the plurality of selectable layers, presenting, via the display device, a third SR view associated with a second SR content thread among the plurality of conditionally dependent SR content threads of the macro story that corresponds to the second layer, wherein the second SR content thread corresponds to a second micro story with a second point-of-view of the macro story (See Father Fig. 6-9 and accompany description.).


Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention combine Generic in view of Father, as doing so combine the prior art elements of Generic with Father would according to know methods would have yield predictable results. 

    PNG
    media_image1.png
    1920
    1200
    media_image1.png
    Greyscale

Fig. 1: Generic: 3:02: The game is showing that episodes are selectable as is, this is representative of a main/larger story. 




    PNG
    media_image2.png
    1920
    1200
    media_image2.png
    Greyscale

Fig. 2: Father, Layer 1: 27:48: Marking Episode 1.



    PNG
    media_image3.png
    1920
    1200
    media_image3.png
    Greyscale

Fig. 3: Father, Layer 1: 30:49: Second SR View in first person of the first micro story




    PNG
    media_image4.png
    1920
    1200
    media_image4.png
    Greyscale

Figure 4: Father: 25:41: Showing picking a particular thread, in this context it is “I’m everyone’s friend”



    PNG
    media_image5.png
    1920
    1200
    media_image5.png
    Greyscale

Figure 5: Father: 22:50: Shows the response of thread choices.



    PNG
    media_image6.png
    1920
    1200
    media_image6.png
    Greyscale

Figure 6: Father: 1:46:22: This is a relative marker or stopping point to 



    PNG
    media_image7.png
    1920
    1200
    media_image7.png
    Greyscale

Fig. 7: Father: Mark of Episode 4: 4:31:20: Second Micro story



    PNG
    media_image8.png
    1920
    1200
    media_image8.png
    Greyscale

Fig. 8: Father: Episode 4: Demonstrating thread(s) for the second micro story.



    PNG
    media_image9.png
    1920
    1200
    media_image9.png
    Greyscale

Fig. 9: Father: Episode 4: Demonstrating First Person View of the second micro story.


Regarding claim 67, Generic in view of Father teaches the method of claim 66, wherein the first SR view corresponds to an omniscient third-person view of the macro story (Fig. 1: Generic : the user can pick any episode and is in a third-person view, therefore it is an omnipresent third person view), wherein the second SR view corresponds to a first-person view of the first micro story (See Father: The first micro story is episode 1. Fig. 2-6), and wherein the third SR view corresponds to a first-person view of the second micro story (The second story is episode 4: Fig. 7-9).

Regarding claim 68, Generic in view of Father teaches the method of claim 66, further comprising:
while presenting the first SR view, detecting, via the one or more input devices, a user input associated with modifying a current perspective of the first SR view (Fig. 1: Generic: as the user can pick any of the episodes, and in doing so will change perspective of the first SR); and
in response to detecting the user input, modifying the current perspective of the first SR view based on the user input (Fig. 1: Generic: as the user can pick any of the episodes, and in doing so will change perspective of the first SR).

Regarding claim 69, Generic in view of Father teaches the method of claim 68, wherein modifying the current perspective of the first SR view corresponds to panning around the first SR view based on the user input (See Generic Fig. 10 and Fig. 11.).

    PNG
    media_image10.png
    1920
    1200
    media_image10.png
    Greyscale

Fig. 10: Generic: First View is panning as can be made apparent by viewing Fig. 11 as well.



    PNG
    media_image11.png
    1920
    1200
    media_image11.png
    Greyscale

Fig. 11: Generic: First View is panning as can be made apparent by viewing Fig. 10 as well.


Regarding claim 70, Generic in view of Father teaches the method of claim 68, wherein modifying the current perspective of the first SR view corresponds to zooming into or out of the first SR view based on the user input (See Fig. 10 and Fig 11, the view is zooming in/out on different portions of batman).

Regarding claim 73, Generic in view of Father teaches the method of claim 66, further comprising:
while presenting the first SR view, detecting, via the one or more input devices, a user input associated with modifying one or more environmental conditions associated with the macro story (See Generic Fig. 10 and 11); and
in response to detecting the user input, modifying the one or more environmental conditions associated with the macro story while maintaining display of the first SR view (See Generic Fig 10 and 11: the environmental condition is considered lighting).

Regarding claim 74, Generic in view of Father teaches the method of claim 66, further comprising:
while presenting the first SR view, detecting, via the one or more input devices, a user input associated with modifying terrain associated with the macro story (See Generic Fig. 10 and 11); and
in response to detecting the user input, modifying the terrain associated with the macro story while maintaining display of the first SR view (See Generic Fig 10 and 11: The terrain in Generic is changing while maintaining the first SR view).

Regarding claim 75, Generic in view of Father teaches the method of claim 66, further comprising:
while presenting the second SR view, detecting, via the one or more input devices, a user input associated with controlling an element within the first micro story (See Father: The first micro story is episode 1. Fig. 2-6); and
in response to detecting the user input, controlling the element within the first micro story based on the user input (See Father: The first micro story is episode 1. Fig. 2-6: 
As any of the choices made change the story any element may change as well).

Claims 76, 79-82 and 85-87 are similar in scope to that of claims 66, 73-75 and thus are rejected under similar rationale as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616